Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  Accordingly, the rejections set forth in the Final Rejection dated 12/29/2021 are withdrawn. 
The indicated allowability of claims 40 and 41 is withdrawn in view of the newly discovered reference(s) to Alward (US 2008/0171650 A1).  Rejections based on the newly cited reference(s) follow.

Response to Amendment
The amendment dated 1/26/2022 has been considered and entered into the record.  Claims 1–3, 6, 7, 10, 11, 20–24, and 26–41 remain pending.






Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3, 6, 7, 10, 11, 32–35, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Alward (US 2008/0171650 A1) and Koike (US 6,191,067).
Alward teaches a catalytic substrate suitable for use in a catalytic converter or a particulate filter, wherein the substrate comprises inorganic alumina fibers.  Alward oC.  The alumina fibers have diameters ranging from 1-–10 microns.  Id. ¶ 223.  Accordingly, the median diameter of the inorganic fibers is within the range of 1 to 10 microns.  The substrate may further comprise silica fibers.  Id. ¶ 224.  A preferred alumina fiber used in Alward is SAFFIL®, typically 95 to 97 weight percent alumina and about 3 to about 5 weight percent silica.  Id. ¶¶ 223, 511.  SAFFIL® fibers have a surface area of 130 m2/g .  See Spec. ¶ 258.  Catalytic material may be applied to the inorganic fiber substrate, such as platinum, palladium, and/or rhodium, at levels to be effective.  Alward ¶¶ 249, 254, 257. The catalytic substrate may be also be washed with a zeolite (alumino-silicate) compound.  Id.¶¶ 100, 426–430.
Applicant and Alward use the same silica-alumina inorganic fibers (SAFFIL®) in making catalytic filter articles.  Accordingly, it is reasonable to presume the silica-alumina fibers of Alward would possess the amount of crystalline alumina and pore diameter distribution required in claims 33–35.  
Applicant is advised that should claims 34 and 35 be found allowable, claim 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Alward fails to teach the weight percentage of an active agent (e.g., platinum) in the catalytic substrate.
Koike teaches the use of a continuous fiber carrier for catalysts.  Koike abstract, 1:9–15.  The catalyst material may comprise one or more materials and may include platinum particles material to capture nitrogen oxide.  Id. at 12:19–31.  The optimum amount of the catalyst material depends on the particular use and may range from about 0.5 to about 50 weight percent.  Id. at 12:49–55.  
As set forth above, the inventions of Alward and Koike are both directed to catalytic materials.  Accordingly, it would have been obvious to the ordinarily skilled artisan to have looked to Koike for guidance as to suitable platinum levels for the catalytic substrate of Alward to allow it to capture nitrogen oxide.  
Additionally, Alward effectively teaches the use of inorganic fibers having a median diameter within the range from 1 to 10 microns.  See Alward ¶ 223.  With regard to claim 10, the ordinarily skilled artisan would have found it obvious to have used inorganic fibers having a median fiber diameter of 4 to 10 microns and less than 0.1 percent by weight of the inorganic fibers having a diameter of less than 3 microns because the claimed median diameter falls with the median fiber diameter range taught in Alward and it would have been desirable to maximize the amount/weight of fibers with the same diameter as the median diameter such that performance of the catalytic substrate has consistent performance – catalytic performance is a function of surface area available for reaction, which is turn a function of fiber diameter.
Claims 20–24, 26–29, and 36–39 are rejected under 35 U.S.C. 103 as being unpatentable over Alward and Koike as applied to claim 1 above, and further in view of in view of Denny (US 4,177,168).  Alward and Koike fail to teach a permeable support in which the activated fiber composition is enclosed to allow fluid communication therethrough.
Denny teaches a catalyst bed comprising alumina and/or zirconia fibers having a BET surface area ranging of 5 to 200 m2/g used to support catalytic materials, such as platinum.  Denny abstract.  The active agent may be applied to the surface of the fibers.  Id. at 1:30–35, 55–67.  The catalyst bed of inorganic fibers may be included within a permeable metal mesh support that allows fluid communication there through.  Id. at 3:58–65, 4:60–5:6.
One of ordinary skill in the art would have found it obvious to have added the permeable metal mesh support of Denny to the fibrous substrate of Alward in order for fluid flow over the catalytic substrate.
Additionally, Alward effectively teaches the use of inorganic fibers having a median diameter within the range from 1 to 10 microns.  See Alward ¶ 223.  With regard to claim 26, the ordinarily skilled artisan would have found it obvious to have used inorganic fibers having a median fiber diameter of 4 to 10 microns and less than 0.1 percent by weight of the inorganic fibers having a diameter of less than 3 microns because the claimed median diameter falls with the median fiber diameter range taught in Alward and it would have been desirable to maximize the amount/weight of fibers with the same diameter as the median diameter such that performance of the catalytic substrate has consistent performance – catalytic performance is a function of surface area available for reaction, which is turn a function of fiber diameter.
Applicant and Alward use the same silica-alumina inorganic fibers (SAFFIL®) in making catalytic filter articles.  Accordingly, it is reasonable to presume the silica-alumina fibers of Alward would possess the amount of crystalline alumina and pore diameter distribution required in claims 37–39.  
Applicant is also advised that should claims 38 and 39 be found allowable, claim 39 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Alward and Koike as applied to claim 1 above, and Alward, Koike, and Denny as applied to claim 22 above, and further in view of Dettling (US 5,100,632).  Alward, Koike, and Denny fail to teach the use of carbon dioxide capturing agent, barium oxide.
Dettling is directed to an exhaust particulate filter comprising a catalyst mixture of platinum group metals and alkaline earth metal oxides, such as platinum and barium oxide.  Dettling at 4:41–58.  Wherein the catalyst mixture serves to reduce the temperature at which soot particles in a diesel engine exhaust filter may be incinerated by capturing carbon dioxide.  Id. at 2:21–48.  It would have been obvious to one having ordinary skill in the art at the time the invention to have added barium oxide to the catalyst substrate of Alward to capture carbon dioxide.  
The barium oxide of Dettling is used as a capturing agent as part of an exhaust particulate filter.  Accordingly, the amount of barium oxide present in the filter is a result effective variable affecting the amount of carbon dioxide captured.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed ratio, it would have been obvious to one of ordinary skill in the art to optimize In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786